Name: 2014/225/EU: Council Decision of 14 April 2014 appointing a Dutch member and a Dutch alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2014-04-24

 24.4.2014 EN Official Journal of the European Union L 121/58 COUNCIL DECISION of 14 April 2014 appointing a Dutch member and a Dutch alternate member of the Committee of the Regions (2014/225/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Dutch Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decision 2009/1014/EU (1) and Decision 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr P.G. de VEY MESTDAGH. An alternate member's seat has become vacant following the end of the term of office of Ms S.A.E. POEPJES, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as member: Mr Bote WILPSTRA, member of the Executive Council of the Province of Groningen; and (b) as alternate member: Mr Hans KONST, member of the Executive Council of the Province of FryslÃ ¢n. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 14 April 2014. For the Council The President A. TSAFTARIS (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.